DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 1-20 are currently pending.
Priority:  This application is a 371 of PCT/JP2018/033140 09/07/2018
JAPAN 2017-174340 09/11/2017.
IDS:  The IDS dated 8/10/22, 3/3/22, 6/9/21, 3/10/20 were considered.
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-15, in the reply filed on 7/13/22 is acknowledged.  The traversal is on the ground(s) that there would not be burden to examine the groups together.  This is not found persuasive because the claims encompass broadly differing art which would require multiple burdensome searches.
The requirement is still deemed proper and is therefore made FINAL.
Applicant also elected the species of compound 17 having the following structure:

    PNG
    media_image1.png
    210
    215
    media_image1.png
    Greyscale

determined to read on claim 1, formula (1), when A1 is pyridin-3-yl, Ar1 is biphenyl, Ar2 is 4-(phenanthren-9-yl)phenyl, and m,n,o=1.  The species was determined to read on claims 1-4, 6, 8, 10, 12, 14.
As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the elected species only, and claims not reading on the elected species are held withdrawn.  MPEP 803.02; Ex parte Ohsaka, 2 USPQ2d 1460, 1461 (Bd. Pat. App. lnt. 1987).  Accordingly, claims 5, 7, 9, 11, 13, 15 are hereby withdrawn.
Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection through amendment, the amended Markush-type claim will be reexamined to the extent necessary to determine patentability of the Markush-type claim.  See MPEP 803.02.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8, 10, 12, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valiant (CN107021926B, published 2017-08-08).
The prior art teaches the following compounds on p. 12 (“10/29”):

    PNG
    media_image2.png
    131
    271
    media_image2.png
    Greyscale
      
    PNG
    media_image3.png
    155
    252
    media_image3.png
    Greyscale


which anticipates the claims.
Claims 1-4, 6, 8, 10, 12, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US20170200903).
Park teaches the following compounds on p. 14:

    PNG
    media_image4.png
    441
    403
    media_image4.png
    Greyscale

and p. 15:

    PNG
    media_image5.png
    424
    347
    media_image5.png
    Greyscale

which anticipates the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4, 6, 8, 10, 12, 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claim 1 includes multiple sentences with periods which makes the claim unclear as to what is within the metes and bounds of the claims.  For example, “… . Note that in a a case where” would be ambiguous and confusing to one of skill in the art as to whether this is a limitation in the scope of the claims.  The dependent claims incorporate and also include such ambiguous phrasing.
Therefore, the claims are indefinite.

Conclusion
The claims are not in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639                                                                                                                                                                                                        September 9, 2022 05:33 pm